DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2020 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 20; Ershov et al. U.S. PGPUB No. 2011/0253349 discloses an EUV collector mirror including a gas source configured to supply a debris-mitigating gas 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an electromagnetic radiation generation apparatus, comprising: a collector including a plurality of concentric ring structures and a reflection surface configured to collect and reflect the electromagnetic radiation, wherein two adjacent concentric ring structures are separated by a concentric gap, wherein a gas pipeline in communication with the concentric gaps comprises a plurality of sets of tubelets connected to the plurality of concentric gaps and the plurality of tubelets are arranged in a spiral swirl pattern.

Claims 1-9, 11-14, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; electromagnetic radiation generation apparatuses having a collector comprising a plurality of openings for supplying buffer gas for protecting the surface of the collector are known from the prior art – see Mulder et al. U.S. PGPUB No. 2018/0246422 (figure 5, illustrates collector mirror 500 with holes 510); Nagai et al. U.S. PGPUB No. 2013/0126761 (figure 12 illustrates collector mirror 123 with holes 124); Bykanov et al. U.S. PGPUB No. 2009/0057567 (figure 11A  a collector comprising a plurality of openings; a gas supplier configured to provide a buffer gas; and a gas pipeline in communication with the gas supplier and the collector, and configured to purge the buffer gas through the openings of a middle portion of the collector, wherein a layout density of the openings near a bottom portion of the collector is different from a layout density of the openings near a perimeter portion of the collector.

Regarding independent claim 11; Nagai et al. U.S. PGPUB No. 2013/0126761 discloses (with respect to figure 25, with features illustrated in figure 3 which are omitted from figure 25) an electromagnetic radiation generation apparatus, comprising: a chamber 2B; a target material supplier 26 connected to the chamber and configured to supply a target material 27 to an excitation region; a light source 3 configured to emit a light beam 33 on the target material 27 in the excitation region 25 to generate plasma 4 (4H*+Sn→SnH4). Through this reaction, the Sn debris deposited on the mirror surface 123a may be removed in the form of gas. As a result, reduction in reflectance of the EUV collector mirror 123 may be suppressed” [0052]). However, Nagai does not disclose an arrangement wherein a number of holes in a first row is different from a number of holes in a second row.
Mulder et al. U.S. PGPUB No. 2018/0246422 discloses an EUV collector mirror (see figure 5) includes holes 510 in an arrangement wherein a number of holes in a first row is different from a number of holes in a second row. However, Mulder identifies that 
Van Empel et al. U.S. PGPUB No. 2015/0077729 discloses (as illustrated in figure 3), a collector mirror provided with gas supply lines 26 having a plurality of holes 18. However, this arrangement does not include that the number of holes in the first row is different from the number of holes in a second row.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an electromagnetic radiation generation apparatus, comprising: a collector having a reflection surface to reflect electromagnetic radiation generated from a light-generated plasma, wherein the collector comprises a plurality of holes arranged in an array including a plurality of rows of holes, and a number of holes in a first row is different from a number of holes in a second row.

Regarding dependent claims 2-9, 12-14, and 21; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 11. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandt et al. U.S. PGPUB No. 2016/0179012.

Regarding claim 15, Brandt discloses an electromagnetic radiation generation apparatus, comprising: a chamber 26; a target material supplier 24 connected to the chamber 26 and configured to supply a target material to an excitation region 28 (“The plasma is created by directing a laser beam onto a suitable target material such as Sn, In, Gd, or some other material that is introduced into the chamber 26 by target material dispenser 24” [0036]); a light source 22 configured to emit a light beam 35 on the target material in the excitation region 28 to generate plasma and an electromagnetic radiation (“The source SO generates EUV radiation from a plasma which is formed at a plasma formation site or irradiation region 28” [0036]); a collector 30 disposed under the chamber 26, the collector including a plurality of concentric ring structures (110, 112, 

Regarding claim 16, Brandt discloses that the collector further comprises a bottom center hole, the light source emits the light beam to the excitation region through the bottom center hole, and the gas pipeline is further in communication with the bottom center hole to purge the buffer gas to the excitation region through the bottom central hole (as illustrated in figure 3a).

Regarding claim 17, Brandt discloses a perimeter hole 130 between a perimeter of the collector and the chamber 26, and the gas pipeline 140 is further in communication with the perimeter hole to purge the buffer gas to the excitation region through the perimeter hole (“The embodiment of FIG. 3a shows five facet elements but one of ordinary skill in the art will readily appreciate that other numbers of facet elements can be used” [0044] “This arrangement of the facet elements creates gaps between the facet elements, one of the gaps being labeled as gap 130” [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al. U.S. PGPUB No. 2016/0179012 in view of Wu et al. U.S. PGPUB No. 2016/0366756.

Regarding claim 18, Brandt discloses that the gas pipeline 140 comprises a plurality of sets of tubelets (since figure 3a illustrates a plurality of gas supplies 150, and therefore the sections of plenum 140 corresponding to each gas supply 150 is a tubelet of the gas supply) connected to the plurality of concentric gaps 130, respectively (as 
Wu discloses a collector mirror 404 to which a hydrogen gas 408 is supplied in order to reduce contamination formed from irradiating a droplet to form a plasma, there “It will be appreciated that the gas 408 may add additional turbulence within the EUV source vessel 206, which can disrupt the trajectory of the charged tin droplets 212” [0034].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date to have modified Brandt with the turbulent gas of Wu in order to improve the removal of contamination from a collector mirror and therefore improve performance of the collector in reflecting ultraviolet radiation emitted from a plasma.

Regarding claim 19, Brandt discloses that an average number of the tubelets in the concentric gap near the bottom center hole is different from an average number of the tubelets in the concentric gap near the perimeter hole 124 (since figure 3a illustrates that the central hole is fed by each tubelet of the plenum 140, while each gap 130 is fed by only a single portion of plenum 140).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881